       Case 2:20-cr-00050-KJM Document 16 Filed 04/17/20 Page 1 of 1


1    HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
2    NOA OREN, CA SBN #297100
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Telephone: (916) 498-5700
5
     Attorneys for Defendant
6    ALFRED VILLASENOR
7
8
                                 IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                   Case No. 2:20-CR-00050-KJM
                                                            )
12                      Plaintiff,                          )    [PROPOSED] ORDER TO FILE UNDER
                                                            )    SEAL EXHIBITS A AND B IN SUPPORT
13           vs.                                            )    OF MOTION FOR BAIL REVIEW
                                                            )
14   ALFRED VILLASENOR,                                     )    Date: April 21, 2020
                                                            )    Time: 2:00 p.m.
15                      Defendant.                          )    Judge: CAROLYN K. DELANEY
                                                            )
16                                                          )

17
18           IT IS HEREBY ORDERED that the Request to Seal Exhibit A - Letter from Veterans

19   Affairs and Exhibit B - Mr. Alfred Villasenor's medical records be granted so that the medical

20   information is not available on the public docket. The records are to be provided to the Court and

21   opposing counsel.

22           These documents shall remain under seal until further Order of the Court.

23
24   Dated: April 17, 2020

25
26
27
28
      [Proposed] Order to File Under Seal File Under Seal       -1-       United States v. Villasenor, 2:20-CR-00050-KJM
      Exhibits A and B In Support of Motion for Bail
      Review
